  1                          DECLARATION OF ANDREW D. WEISS
  2        I,    Andrew D. Weiss, declare:
  3        1. I am the attorney of record for creditor Kurt Miller in the above-captioned
  4   proceeding.
  5        2. I have personal knowledge of the facts contained herein. If called as a witness in
  6   this proceeding, I could, and would, competently testify to the following facts. I have
  7   obtained copies of documents recorded with the Santa Clara County Recorder’s Office from
  8   the Recorder’s Office, First American Title Company or the Debtor. Copies of documents
  9   filed with the Bankruptcy Court were obtained from Pacer.
 10        3. Attached hereto as Exhibit 1 is a true and correct copy of the January 28, 2015
 11   Grant Deed transferring the Gila Property from Castaneda and Arce to Arce as the sole
 12   owner.
 13        4. Attached hereto as Exhibit 2 is a true and correct copy of a January 30, 2018, Grant
 14   Deed transferring title of the Gila Property to Castaneda, as a gift.
 15        5. Attached hereto as Exhibit 3 is a true and correct copy of the February 23, 2018,
 16   Grant Deed transferring the Gila Property back to Arce, also as a gift.
 17        6. Attached hereto as Exhibit 4 is a true and correct copy of the Chapter 7 Petition
 18   filed by Arce on May 29, 2018.
 19        7. Attached hereto as Exhibit 5 is a true and correct copy of the Chapter 13 Petition
 20   filed by Arce on May 30, 2018.
 21        8. Attached hereto as Exhibit 6 is a true and correct copy of the Notice of Trustee’s
 22   Sale recorded on May 11, 2017, setting a trustee’s sale for June 14, 2017, for the real
 23   property known as 1989 Supreme Drive, San Jose, CA 95148.
 24        9. Attached hereto as Exhibit 7 is a true and correct copy of the Notice of Trustee’s
 25   Sale recorded on July 3, 2018, setting a trustee’s sale for August 8, 2018, for the real property
 26   known as 1989 Supreme Drive, San Jose, CA 95148.
 27
 28


                                                     10
Case: 18-51575      Doc# 86-1    Filed: 12/26/18    Entered: 12/26/18 20:21:52       Page 1 of
                                              3
  1           10. Attached hereto as Exhibit 8 is a true and correct copy of the July 17, 2018, Grant
  2   Deed purporting to transfer a 10% interest in the Gila Property from Daniel Arce to Gloria
  3   Cabral, as a gift.
  4           11. Attached hereto as Exhibit 9 is a true and correct copy of the Debtor’s Amended
  5   Schedule I filed by Debtor on December 19, 2018.
  6           12. Attached hereto as Exhibit 10 is a true and correct copy of the Amended Chapter
  7   13 Plan filed by Debtor on December 19, 2018.
  8           13. Attached hereto as Exhibit 11 is a true and correct copy of the Proof of Claim by
  9   Specialized Loan Servicing LLC on August 27, 2018.
 10           14. Attached hereto as Exhibit 12 is a true and correct copy of the Chapter 13 Statement
 11   of Your Current Monthly Income, filed by Debtor on December 19, 2018.
 12           15. Attached hereto as Exhibit 13 is a true and correct copy of the Creditors Matrix
 13   Cover Sheet filed by Debtor on July 17, 2018.
 14           16. Attached hereto as Exhibit 14 is a true and correct copy of Schedules A-B, filed by
 15   Debtor on December 18, 2018.
 16           17. Attached hereto as Exhibit 15 is a true and correct copy of the Declaration Gary
 17   Kunasek previously filed by Kurt Miller on August 20, 218, as docket 18-3.
 18           18. Attached hereto as Exhibit 16 is a true and correct copy of the Statement of
 19   Financial Affairs filed by Debtor on December 19, 2018.
 20           19. Attached hereto as Exhibit 17 is a true and correct copy of the docket of In Re
 21   Gloria C. Cabral USBC NDCA 12-50162.
 22           20. Attached hereto as Exhibit 18 is a true and correct copy of the docket of In Re
 23   Gloria Cabral USBC NDCA 12-58876.
 24           21. Attached hereto as Exhibit 19 is a true and correct copy of the docket of In Re
 25   Gloria Cabral USBC NDCA 14-53373.
 26           22. Attached hereto as Exhibit 20 is a true and correct copy of a September 21, 2009,
 27   Grant Deed transferring title of the Gila Property to Gloria Cabral to Gloria Castaneda, as a
 28   gift.


                                                      11
Case: 18-51575      Doc# 86-1     Filed: 12/26/18    Entered: 12/26/18 20:21:52     Page 2 of
                                               3
  1        23. Attached hereto as Exhibit 21 is a true and correct copy of the docket of In Re
  2   Gloria Castaneda USBC NDCA 14-50225.
  3        24. Attached hereto as Exhibit 22 is a true and correct copy of the Creditor Matrix filed
  4   in In Re Gloria Castaneda USBC NDCA 14-50225.
  5        25. Attached hereto as Exhibit 23 is a true and correct copy of the docket of In Re
  6   Gloria Castaneda USBC NDCA 14-53372.
  7        26. Attached hereto as Exhibit 24 is a true and correct copy of the Creditor Matrix filed
  8   in In Re Gloria Castaneda USBC NDCA 14-53372
  9        27. Attached hereto as Exhibit 25 is a true and correct copy of the Order Terminating
 10   Automatic Stay filed in In Re Gloria Castaneda USBC NDCA 14-53372
 11        28. Attached hereto as Exhibit 26 is a true and correct copy of the Notice of Trustee’s
 12   Sale for the Gila Property recorded on June 18, 2018, setting a sale date for July 18, 2018.
 13        29. Attached hereto as Exhibit 27 is a true and correct copy of the docket of In Re
 14   Daniel Arce USBC NDCA 18-51221.
 15        30. Attached hereto as Exhibit 28 is a true and correct copy of the complaint in Gloria
 16   Cabral v. Jeffrey Allen Mentzos, et al., Santa Clara County Superior Court Case No.
 17   18CV332400.
 18        31. Attached hereto as Exhibit 29 is a true and correct copy of the Re-Recording of
 19   Abstract of Judgment, recorded on March 25, 2015.
 20        I declare under penalty of perjury under the laws of the United States of America that
 21   the forgoing is true and correct. Executed this 26th day of December, 2018, at Lake Forest,
 22   California.
 23                                                    s/ Andrew D. Weiss
                                                      Andrew D. Weiss
 24
 25
 26
 27
 28


                                                   12
Case: 18-51575      Doc# 86-1   Filed: 12/26/18   Entered: 12/26/18 20:21:52      Page 3 of
                                             3
